DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 29, 2021 has been entered. Claim 15 has been amended to remove the term “optionally” and thus require the comminuting step to be in the presence of one or more lithium-containing reagents. 
	Support for the Amendment is provided in the Applicant’s originally filed disclosure, including at [00154] of the Specification.
Response to Arguments
	The Applicant’s October 29, 2021 arguments and remarks traversing the July 30, 2021 Non-Final Rejection have been fully considered and are moot in view of the new grounds of rejection necessitated by the Amendment.
Claim Interpretation
	The term “anaerobic” as used in the claims is interpreted under the broadest reasonable interpretation in light of the Specification. The Applicant defines the term "anaerobic" to mean “the condition of being absent of oxygen and moisture.” Specification at [0066]. Accordingly, the term “anaerobic” as used in the claims is interpreted to be equivalent to the Applicant’s definition. The Applicant provides examples of anaerobic milling in Specification [00145], duplicated below for reference.
[00145] While anaerobic milling processes described herein may rigorously exclude oxygen from the milling process (e.g., in glove box), anaerobic milling may also be achieved under less rigorous conditions (e.g. on the bench top). As such, milling may be conducted in a controlled fluidic environment by purging the atmosphere in communication with the circulated slurry with inert gas and optionally with hydrogen gas, or another reducing agent to maintain a reducing environment. Reducing agents may be, but are not limited to, gases such as hydrogen, carbon monoxide, and ethylene; liquids such as butyllithium solutions in hexane, pentane or heptane; and solids such as lithium metal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0246398 to Zaghib et al. in view of US2015/0115206 to Fujii et al.

	Regarding Claim 15, ZAGHIB discloses a method of preparing a surface-modified nanoparticle having a core material comprising silicon, germanium, tin, or combination thereof (para. 15, group Iva nanoparticles such as Si), and an outer surface modified with one or more surface-modifying agents (para. 15, nanoparticles coated with conductive carbon; para. 66 nanoparticles surface modified with carbon precursors), the method comprising: (a) comminuting micrometer-sized or nanometer-sized silicon-containing materials (abstract, Fig. 1, para. 66; wet grinding); in the presence of (i) one or more surface-modifying agents (para. 66, wet grinding with carbon precursors that attach to the surface of the Si nanoparticles); (ii) one or more alkane solvents (para. 28 cyclohexane); to provide a slurry of surface-modified nanoparticles (para. 66-67 carbon precursor modified nanoparticles in solvent); and (b) recovering the surface-modified nanoparticles from the slurry, or using the slurry directly to manufacture a dispersion useful for manufacturing electrode films (para. 68, drying and pyrolysis separates the surface-modified nanoparticles from the wet grinding solvent).
	ZAGHIB does not expressly state that milling is under anaerobic conditions, however, ZAGHIB mills in alkane solvent and thus under anaerobic conditions as claimed. Alternatively, the claim language pertaining to anaerobic conditions is rejected as obvious over the cited prior art for the reasons set forth below.
	ZAGHIB does not disclose comminuting the silicon particles in the presence of (iii) one or more lithium-containing reagents.

	FUJII further discloses that milling of the silicon and lithium in solvent should be in a moisture free environment and may be conducted in a closed system, inert gas atmosphere, or vacuum providing improved safety and inhibition of reactivity of lithium with the environment (para. 75) and thus teaches an anaerobic milling process as claimed.
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified ZAGHIB to comprise milling in the presence of a lithium containing reagent as taught by FUJII. The motivation for doing so would have been to dope the surface of the silicon particles with lithium to provide lithium predoped active materials useful for lithum ion batteries and comprising uniformly doped surfaces as taught by FUJII. It would have been further obvious to have conducted comminuting of the particles in the solvent in a closed system having inert gas atmosphere, or vacuum, to eliminate moisture and ensure the lithium and silicon 
	Regarding Claim 19, ZAGHIB and FUJII are relied upon as above. ZAGHIB does not disclose lithium reagents including wherein the one or more lithium-containing reagents are selected from lithium metal, alkyllithium reagents, and lithium salts. However, FUJII, as relied upon above with respect to Claim 15, teaches milling in the presence of lithium metal in order to dope the surface of the silicon particles. Accordingly, modifying ZAGHIB in view of FUJII results in the claimed invention including wherein the lithium containing reagent is lithium metal.
	Regarding Claim 16, ZAGHIB discloses the method of claim 15, wherein the one or more alkane solvents are each independently selected from n-heptane, heptanes, hexanes (para. 28, cyclohexane), and C6-C10 hydrocarbon solvents.  
	Regarding Claim 17, ZAGHIB discloses the method of claim 15, wherein the comminuting of step (a) is performed in a bead mill with beads having a diameter of 0.3 mm (para. 65) which is within and anticipates the claimed range of 0.05 mm to 0.6 mm.
	Regarding Claim 31, ZAGHIB discloses the method of claim 15, wherein the at least one surface modifying agent can reversibly bond to the outer surface (the carbon precursor materials can be easily removed from the surface and thus are reversibly bonded as claimed); and wherein the at least one surface modifying agent can yield its position to a nonreversible surface modifying agent (the carbonized surface coating is a non-reversible surface modifying agent).  
Regarding Claim 18, ZAGHIB is relied upon as above with respect to the method of claim 15, wherein wet milling is conducted in a bead mill (para. 10) but is silent with 
Before filing, it would have been obvious to one of ordinary skill in the art to have modified the method of ZAGHIB to comprise a wet milling tip speed of equal to or greater than 6 meters/second. The motivation for doing so would have been to select a workable range of tip speed for the bead mill, suitable to produce the nanoparticles achieved by the method of ZAGHIB.
This would have been further obvious because, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held 
Here, the general conditions taught by ZAGHIB encompass the claimed method, criticality of the claimed method has not been evidenced by the Applicant’s disclosure. Merely selecting a workable range of tip speed for the bead mill would have been obvious to one of ordinary skill in the art using nothing more than routine skill in order to simply identify a tip speed that results in the nanoparticles taught by ZAGHIB.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ZAGHIB and FUJII in view of US2006/0147369 to Bi et al.

	Regarding Claim 20, ZAGHIB and FUJII are relied upon as above with respect to the method of claim 15, and does not discloses wherein the micrometer-sized or nanometer-sized silicon-containing materials of step (a) are comminuted in the presence of (iv) one or more solvents configured to prevent or reduce sedimentation or colloid formation of the particles in the slurry, wherein the solvent that prevents or reduces sedimentation is diglyme, triglyme, or a combination thereof.  
	US2006/0147369 to Bi et al (“BI”) discloses ball milling in a solvent to produce nanoparticles where diglyme (para. 469) is used during milling as a dispersant to reduce sedimentation or colloid formation.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of ZAGHIB to comprise diglyme in the solvent as claimed to function as a dispersant in order to inhibit agglomeration and facilitate dispersion as taught by BI.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over ZAGHIB and FUJII further in view of U.S. Patent No. 6,855,204 to Kauzlarich. 

	Regarding Claim 32, ZAGHIB and FUJII are relied upon as above with respect to the method of claim 15.
	ZAGHIB does not discloses wherein the at least one surface modifying agent is hydrogen, benzene, mesitylene, or combinations thereof.
	U.S. Patent No. 6,855,204 (“KAUZLARICH”) discloses a method of preparing a surface-modified nanoparticle having a core material comprising silicon (abstract, col. 3 lines 10-15), and an outer surface modified with one or more surface-modifying agents (abstract and col. 3 lines 45-65 teaching Si nanoparticles may be functionalized with alkyl groups, ethoxy groups, hydrogen, alkoxides, and more) under anaerobic conditions (co. 2 lines 65-65 teaches synthesis in an alkane solvemt media which is nonreactive, equivalent to that disclosed and claimed by the present invention and thus is also considered to be anaerobic as claimed), in the presence of (i) one or more surface-modifying agents and alkane solvent (col. 2 lines 56-65 discloses hexane may be used) and lithium-containing reagents (col. 3 lines 45-54 discloses lithium containing reagents such as n-butyl lithium and other alkyl lithium compounds are used to provide an alkyl terminated functional surface or hydrogen surface attachment) to provide a slurry of surface modified Si nanoparticles having an air and moisture stable surface due to the alkyl lithium compound functionalized surface (abstract).
	KAUZLARICH discloses the surface modifying agent of the Si nanoparticle may be hydrogen in order to introduce oligomeric or polymeric functional groups to the surface of the nanoparticles. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729